

115 SJ 68 IS: Relating to the disapproval of the proposed export to the Government of Egypt of certain defense articles and services.
U.S. Senate
2018-11-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIA115th CONGRESS2d SessionS. J. RES. 68IN THE SENATE OF THE UNITED STATESNovember 29, 2018Mr. Paul introduced the following joint resolution; which was read twice and referred to the Committee on Foreign RelationsJOINT RESOLUTIONRelating to the disapproval of the proposed export to the Government of Egypt of
			 certain defense articles and services.
	
 That the issuance of a letter of offer with respect to any of the following proposed exports to the Government of Egypt (described in the certification Transmittal No. 18–47, sent to the Speaker of the House of Representatives and the chairman of the Committee on Foreign Relations of the Senate pursuant to section 36(b)(1) of the Arms Export Control Act (22 U.S.C. 2776(b)(1)) on November 28, 2018), is hereby prohibited:
 (1)The proposed sale of 46,000 120MM Target Practice—Tracer (M831A1) and 120MM Target Practice, Cone Stabilized, Discarding Sabot—(M865) rounds (Transmittal Numbered 18–47).
 (2)The proposed sale of 10,000 120MM 4th-Generation Kinetic Energy-Tungsten (KE–W) A4 Armor-Piercing Fin-Stabilized Discarding Sabot with Tracer (APFSDS–T) rounds (Transmittal Numbered 18–47).
 (3)The proposed sale of 4,500 120MM Insensitive Munitions High Explosive with Tracer (IM HE–T) tank rounds, field implementation, testing inspections, spares and repair parts, support and test equipment, field support publications and technical data, U.S. government and contractor engineering and logistics support services, personnel training and training equipment, quality assurance team support services, preparation of ammunition for shipment, ammunition delivery, component improvement program and repair, other associated equipment and support, and other related elements of logistical and program support (Transmittal Numbered 18–47).